Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-21-2008

USA v. Sirmans
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2370




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Sirmans" (2008). 2008 Decisions. Paper 1170.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1170


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL


                          IN THE UNITED STATES COURT
                                   OF APPEALS
                              FOR THE THIRD CIRCUIT


                                      NO. 07-2370


                           UNITED STATES OF AMERICA

                                            v.

                                TERRANCE SIRMANS
                                     Appellant




                           On Appeal From the United States
                                       District Court
                               For the District of Delaware
                          (D.C. Crim. Action No. 06-cr-00067)
                          District Judge: Hon. Sue L. Robinson


                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                     May 8, 2008

                BEFORE: BARRY and STAPLETON, Circuit Judges,
                           and RESTANI,* Judge

                             (Opinion Filed: May 21, 2008)




*Hon. Jane A. Restani, Chief Judge, United States Court of International Trade, sitting by
designation.
                                OPINION OF THE COURT




STAPLETON, Circuit Judge:

       In this appeal, Terrance Sirmans challenges the District Court’s refusal to exclude

evidence based on a minor typographical error in the search warrant that yielded it. We

will affirm.

                                             I.

       Because we write only for the parties who are familiar with the factual context and

procedural history of the case, we set forth only those facts necessary to our analysis.

       While executing a search warrant for Terrance Sirmans and his dwelling, officers

discovered a loaded .38 Hi-Point pistol. As a result, Sirmans was charged with one count

of being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1) and §

924(a)(2).

       Prior to trial, Sirmans sought to exclude the pistol because of a typographical error

in the warrant. Specifically, the offending passage reads, “as I am satisfied that there is

probable cause to believe that certain property, namely the body of Curtis Henderson, and

any document used to falsely identify Mr. Henderson . . . is being concealed . . . on: the .

. . premises,” where the references to Curtis Henderson should be to Sirmans. (App. 20.)

At the suppression hearing, the officer who drafted the warrant explained that a computer

                                              2
malfunction left him unable to use the program he generally relied on to generate

warrants, so he drafted the warrant by hand using a prior warrant for Curtis Henderson as

a template. Apparently, during this process, the officer forgot to substitute Sirmans’

name for Henderson’s in this one instance.

       After a hearing, the District Court concluded that the reference to Henderson was

an inadvertent error. Given as much, and given that the warrant makes a host of

references to Sirmans – indeed, it is even captioned as “In the Matter of Terrance

Sirmans” – the District Court ruled that the search was proper. (Id.)

       The gun was introduced at trial, and after two days of proceedings, Sirmans was

convicted. He now appeals.1

                                             II.

       According to Sirmans, this inadvertent failure to substitute his name for

Henderson’s means the warrant “fail[ed] to meet the Forth Amendment ‘particularity

requirement,’” and therefore, that the pistol “must be suppressed.”

       To be sufficiently particular, the Fourth Amendment requires the warrant to

describe the items to be seized in a way that the officer conducting the search can identify

them with reasonable effort. E.g., Bartholomew v. Pennsylvania, 221 F.3d 425, 428-29

(3d Cir. 2000). Given the many references to Sirmans, and the general rule that “phrases



   1
    We have jurisdiction pursuant to 28 U.S.C. § 1291, review the District Court’s factual
findings for clear error, and its legal determinations de novo. United States v. Shields,
458 F.3d 269, 276 (3d Cir. 2006).

                                             3
in a search warrant must be read in context and not in isolation,” we conclude that the

warrant did indeed sufficiently identify Sirmans, and thus that it was sufficiently

particularized. United States v. Johnson, 690 F.2d 60, 64 (3d Cir. 1982); see id. at 65 n.3.

(“[T]he warrant and the affidavit contain a ‘typographical error’ in that there is no

Chapter 4752 of the state code, although there is a Section 4752 which sets forth the

designated crime. We attach no significance to this ‘(m)inor irregularit(y).’” (alterations

in original)).

                                            III.

       For this reason, we will affirm.




                                              4